The judgment of conviction recites that the defendant interposed a plea of guilty as charged in the indictment. The indictment charged him with the possession, etc., of a still to be used for the purpose of manufacturing or distilling prohibited liquors, and in the second count of distilling, making, or manufacturing alcoholic, etc., liquors. Upon the plea of guilty the court fixed the minimum sentence allowed by law, but notwithstanding this he appealed. There are no errors. The judgment of conviction is affirmed.
Affirmed.